





SECURITY AGREEMENT




1.

Identification.




This Security Agreement (the “Agreement”), dated as of November ___, 2008, is
entered into by and between Wizzard Software Corporation, a Colorado corporation
(“Parent”), Interim Healthcare of Wyoming, Inc., a Wyoming corporation
(“Guarantor” and together with Parent, each a “Debtor” and collectively the
“Debtors”), and Barbara R. Mittman, as collateral agent acting in the manner and
to the extent described in the Collateral Agent Agreement defined below (the
“Collateral Agent”), for the benefit of the parties identified on Schedule A
hereto (collectively, the “Lenders”).




Schedule A may be amended by the inclusion of additional Lenders who participate
in the Offering pursuant to the Subscription Agreement (defined below).




2.

Recitals.




2.1

The Lenders have made, are making and will be making loans to Parent (the
“Loans”).  It is beneficial to each Debtor that the Loans were made and are
being made.  Guarantor has or will deliver a “Guaranty” of Debtor’s obligations
to Lenders.




2.2

The Loans are and will be evidenced by certain promissory notes (each a “Note”)
issued by Parent on or about the date of and after the date of this Agreement
pursuant to subscription agreements (each a “Subscription Agreement”) to which
Parent and Lenders are parties.  The Notes are further identified on Schedule A
hereto and were and will be executed by Parent as “Borrower” or “Debtor” for the
benefit of each Lender as the “Holder” or “Lender” thereof.




2.3

In consideration of the Loans made and to be made by Lenders to Parent and for
other good and valuable consideration, and as security for the performance by
Parent of its obligations under the Notes and as security for the repayment of
the Loans and all other sums due from Debtors to Lenders arising under the
Transaction Documents (as defined in the Subscription Agreement) and any other
agreement between or among them (collectively, the “Obligations”), each Debtor,
for good and valuable consideration, receipt of which is acknowledged, has
agreed to grant to the Collateral Agent, for the benefit of the Lenders, a
security interest in the Collateral (as such term is hereinafter defined), on
the terms and conditions hereinafter set forth.  Obligations include all future
advances by Lenders to Debtor made pursuant to the Subscription Agreement.




2.4

The Lenders have appointed the Collateral Agent pursuant to that certain
Collateral Agent Agreement dated at or about the date of this Agreement
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.




2.5

The following defined terms which are defined in the Uniform Commercial Code in
effect in the State of New York on the date hereof are used herein as so
defined:  Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds.  Other capitalized terms employed herein
shall have the meanings attributed to them in the Subscription Agreement.




3.

Grant of General Security Interest in Collateral.




3.1

As security for the Obligations of Debtors, each Debtor hereby grants the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral.








1

12/2/2008, 2:20 PM













3.2

“Collateral” shall mean all of the following property of Guarantor:




(A)

All now owned and hereafter acquired right, title and interest of Guarantor in,
to and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:




(i)

All now owned and hereafter acquired right, title and interest of Guarantor in,
to and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper; investment property; General
Intangibles (including but not limited to, tax and duty claims and refunds,
registered and unregistered patents, trademarks, service marks, certificates,
copyrights trade names, applications for the foregoing, trade secrets, goodwill,
processes, drawings, blueprints, customer lists, licenses, whether as licensor
or licensee, chooses in action and other claims, and existing and future
leasehold interests in equipment, real estate and fixtures); Documents;
Instruments; letters of credit, bankers’ acceptances or guaranties; cash moneys,
deposits; securities, bank accounts, deposit accounts, credits and other
property now or hereafter owned or held in any capacity by Guarantor, as well as
agreements or property securing or relating to any of the items referred to
above;




(ii)

Goods:  All now owned and hereafter acquired right, title and interest of
Guarantor in, to and in respect of goods, including, but not limited to:




(a)

All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Guarantor’s business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to Guarantor by its customers or repossessed by Guarantor and all of Guarantor’s
right, title and interest in and to the foregoing (including all of Guarantor’s
rights as a seller of goods);




(b)

All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Guarantor’s
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);




(iii)

Property:  All now owned and hereafter acquired right, title and interests of
Guarantor in, to and in respect of any other personal property in or upon which
Guarantor has or may hereafter have a security interest, lien or right of
setoff;  




(iv)

Books and Records:  All present and future books and records relating to any of
the above including, without limitation, all computer programs, printed output
and computer readable data in the possession or control of the Guarantor, any
computer service bureau or other third party; and




(v)

Products and Proceeds:  All products and Proceeds of the foregoing in whatever
form and wherever located, including, without limitation, all insurance proceeds
and all claims against third parties for loss or destruction of or damage to any
of the foregoing.




(B)

All now owned and hereafter acquired right, title and interest of Guarantor in,
to and in respect of the following:





2

12/2/2008, 2:20 PM
















(i)

all additional shares of stock, partnership interests, member interests or other
equity interests from time to time acquired by Guarantor, in any Subsidiary of
the Guarantor (as defined in the Subscription Agreement) not a Subsidiary of the
Guarantor on the date hereof (“Future Subsidiaries”), the certificates
representing such additional shares, and other rights, contractual or otherwise,
in respect thereof and all dividends, distributions, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
additional shares, interests or equity; and


(ii)

all security entitlements of Guarantor in, and all Proceeds of any and all of
the foregoing in each case, whether now owned or hereafter acquired by Guarantor
and howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).




(C)

All now owned and hereinafter acquired right, title and interest of Debtor in,
to and in respect of the following:




(i)

the shares of stock of the Guarantor, which the Debtor represents equal 100% of
the equity ownership interest in the Guarantor, the certificates representing
such shares together with an executed stock power, and other rights, contractual
or otherwise, in respect thereof and all dividends, distributions, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares.




3.3

The Collateral Agent is hereby specifically authorized, after the Maturity Date
(defined in the Notes) is accelerated, or after the occurrence of an Event of
Default (as defined herein) and the expiration of any applicable cure period, to
transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.




4.

Perfection of Security Interest.




4.1

Each Debtor shall prepare, execute and deliver to the Collateral Agent UCC-1
Financing Statements.  The Collateral Agent is instructed to prepare and file at
each Debtor’s cost and expense, financing statements in such jurisdictions
deemed advisable to the Collateral Agent, including but not limited to the
States of Colorado and Wyoming.  The Financing Statements are deemed to have
been filed for the benefit of the Collateral Agent and Lenders identified on
Schedule A hereto.




4.2

Upon the execution of this Agreement, Parent shall deliver to Collateral Agent
stock certificates representing all of the shares of outstanding capital stock
of the Guarantor (the “Securities”).  All such certificates shall be held by or
on behalf of Collateral Agent pursuant hereto and shall be delivered in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Collateral Agent.  




4.3

  All other certificates and instruments constituting Collateral from time to
time required to be pledged to Collateral Agent pursuant to the terms hereof
(the “Additional Collateral”) shall be delivered to Collateral Agent promptly
upon receipt thereof by or on behalf of Debtors.  All such certificates and
instruments shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent.  If any Collateral consists of uncertificated securities,
unless the immediately following sentence is





3

12/2/2008, 2:20 PM













applicable thereto, Debtors shall cause Collateral Agent (or its custodian,
nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by Collateral Agent with respect to such securities without further
consent by Debtors.  If any Collateral consists of security entitlements,
Debtors shall transfer such security entitlements to Collateral Agent (or its
custodian, nominee or other designee) or cause the applicable securities
intermediary to agree that it will comply with entitlement orders by Collateral
Agent without further consent by Debtors.  




4.4

Within five (5) business days after the receipt by a Debtor of any Additional
Collateral, a Pledge Amendment, duly executed by such Debtor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to
Collateral Agent in respect of the Additional Collateral to be pledged pursuant
to this Agreement. Each Debtor hereby authorizes Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all certificates or
instruments listed on any Pledge Amendment delivered to Collateral Agent shall
for all purposes hereunder constitute Collateral.




4.5

If Debtor shall receive, by virtue of Debtor being or having been an owner of
any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Collateral Agent, shall segregate it from Debtor’s other property
and shall deliver it forthwith to Collateral Agent, in the exact form received,
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.




5.

Distribution.




5.1

So long as an Event of Default does not exist, Debtors shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not materially
impair the Collateral.




5.2.

At any time an Event of Default exists or has occurred and is continuing, all
rights of Debtors, upon notice given by Collateral Agent, to exercise the voting
power and receive payments, which it would otherwise be entitled to pursuant to
Section 5.1, shall cease and all such rights shall thereupon become vested in
Collateral Agent, which shall thereupon have the sole right to exercise such
voting power and receive such payments.




5.3

All dividends, distributions, interest and other payments which are received by
Debtors contrary to the provisions of Section 5.2 shall be received in trust for
the benefit of Collateral Agent as security and Collateral for payment of the
Obligations shall be segregated from other funds of Debtors, and shall be
forthwith paid over to Collateral Agent as Collateral in the exact form received
with any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.




6.

Further Action By Debtors; Covenants and Warranties.








4

12/2/2008, 2:20 PM













6.1

Collateral Agent at all times shall have a perfected security interest in the
Collateral.  Each Debtor represents that, it has and will continue to have full
title to the Collateral free from any liens, leases, encumbrances, judgments or
other claims.  The Collateral Agent’s security interest in the Collateral
constitutes and will continue to constitute a first, prior and indefeasible
security interest in favor of Collateral Agent, subject only to the security
interests described on Schedule 6.1.  Each Debtor will do all acts and things,
and will execute and file all instruments (including, but not limited to,
security agreements, financing statements, continuation statements, etc.)
reasonably requested by Collateral Agent to establish, maintain and continue the
perfected security interest of Collateral Agent in the perfected Collateral, and
will promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Collateral
Agent from time to time to establish and determine the validity and the
continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent’s or Lenders’ security
interests therein.




6.2

Except in connection with sales of Collateral, in the ordinary course of
business, for fair value and in cash, and except for Collateral which is
substituted by assets of identical or greater value (subject to the consent of
the Collateral Agent) or which is inconsequential in value, each Debtor will not
sell, transfer, assign or pledge those items of Collateral (or allow any such
items to be sold, transferred, assigned or pledged), without the prior written
consent of Collateral Agent other than a transfer of the Collateral to a
wholly-owned United States formed and located subsidiary or to another Debtor on
prior notice to Collateral Agent, and provided the Collateral remains subject to
the security interest herein described.  Although Proceeds of Collateral are
covered by this Agreement, this shall not be construed to mean that Collateral
Agent consents to any sale of the Collateral, except as provided herein.  Sales
of Collateral in the ordinary course of business shall be free of the security
interest of Lenders and Collateral Agent and Lenders and Collateral Agent shall
promptly execute such documents (including without limitation releases and
termination statements) as may be required by Debtors to evidence or effectuate
the same.




6.3

Each Debtor will, at all reasonable times during regular business hours and upon
reasonable notice, allow Collateral Agent or its representatives free and
complete access to the Collateral and all of such Debtor’s records which in any
way relate to the Collateral, for such inspection and examination as Collateral
Agent reasonably deems necessary.




6.4

Each Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Collateral Agent and Lenders hereunder, and the
Collateral against the claims and demands of all other persons.




6.5

Debtors will promptly notify Collateral Agent of any levy, distraint or other
seizure by legal process or otherwise of any part of the Collateral, and of any
threatened or filed claims or proceedings that are reasonably likely to affect
or impair any of the rights of Collateral Agent under this Security Agreement in
any material respect.




6.6

Each Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
 Debtors shall make the Collateral Agent a loss payee thereon to the extent of
its interest in the Collateral. Collateral Agent is hereby irrevocably (until
the Obligations are paid in full) appointed each Debtor’s attorney-in-fact to
endorse any check or draft that may be payable to such Debtor so that Collateral
Agent may collect the proceeds payable for any loss under such





5

12/2/2008, 2:20 PM













insurance.  The proceeds of such insurance, less any costs and expenses incurred
or paid by Collateral Agent in the collection thereof, shall be applied either
toward the cost of the repair or replacement of the items damaged or destroyed,
or on account of any sums secured hereby, whether or not then due or payable.




6.7

In order to protect the Collateral and Lenders’ interest therein, Collateral
Agent may, at its option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by Debtor upon Debtor’ s failure to do so.  All amounts
expended by Collateral Agent in so doing shall become part of the Obligations
secured hereby, and shall be immediately due and payable by Debtor to Collateral
Agent upon demand and shall bear interest at the lesser of 15% per annum or the
highest legal amount allowed from the dates of such expenditures until paid.




6.8

Upon the request of Collateral Agent, Debtors will furnish to Collateral Agent
within five (5) business days thereafter, or to any proposed assignee of this
Security Agreement, a written statement in form reasonably satisfactory to
Collateral Agent, duly acknowledged, certifying the amount of the principal and
interest and any other sum then owing under the Obligations, whether to its
knowledge any claims, offsets or defenses exist against the Obligations or
against this Security Agreement, or any of the terms and provisions of any other
agreement of Debtors securing the Obligations.  In connection with any
assignment by Collateral Agent of this Security Agreement, each Debtor hereby
agrees to cause the insurance policies required hereby to be carried by such
Debtor, if any, to be endorsed in form satisfactory to Collateral Agent or to
such assignee, with loss payable clauses in favor of such assignee, and to cause
such endorsements to be delivered to Collateral Agent within ten (10) calendar
days after request therefor by Collateral Agent.




6.9

Each Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.




6.10

Debtors represent and warrant that they are the true and lawful exclusive owners
of the Collateral, free and clear of any liens and encumbrances other than
Permitted Liens.




6.11

Each Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Collateral
Agent, except to a subsidiary organized and located in the United States on
prior notice to Collateral Agent provided the Collateral remains subject to the
security interest herein described.




6.12

Each Debtor shall cause Guarantor of Debtor in existence on the date hereof and
each successor Subsidiary to Guarantor (each a “Subsidiary”) not in existence on
the date hereof to execute and deliver to Collateral Agent promptly and in any
event within ten (10) days after the formation, acquisition or change in status
thereof (A) a guaranty guaranteeing the Obligations and (B) if requested by
Collateral Agent, a security and pledge agreement substantially in the form of
this Agreement together with (x) certificates evidencing all of the capital
stock of each Subsidiary of and any entity owned by such Subsidiary, (y) undated
stock powers executed in blank with signatures guaranteed, and (z) such opinion
of counsel and such approving certificate of such Subsidiary as Collateral Agent
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations.  For purposes of this





6

12/2/2008, 2:20 PM













Agreement, “Subsidiary” means, with respect to any successor entity to Interim
Healthcare of Wyoming Inc. at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity) of which more than 30% of (A) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (B) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (C) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity.
 Annex I annexed hereto contains a list of all Subsidiaries of the Debtors as of
the date of this Agreement.




6.13

Debtor will notify Collateral Agent within fifteen days of the occurrence of any
change of Debtor’s name, domicile, address or jurisdiction of incorporation.
 The timely giving of this notice is a material obligation of Debtor.




7.

Power of Attorney.




At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and the other Transaction Documents, and
is continuing, each Debtor hereby irrevocably constitutes and appoints the
Collateral Agent as the true and lawful attorney of such Debtor, with full power
of substitution, in the place and stead of such Debtor and in the name of such
Debtor or otherwise, at any time or times, in the discretion of the Collateral
Agent, to take any action and to execute any instrument or document which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement.  This power of attorney is coupled with an interest and is
irrevocable until the Obligations are satisfied.




8.

Performance By The Collateral Agent.




If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation.  All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof.  No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.




9.

Event of Default.




An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which one or more Debtors and a Lender are parties relating to the
Offering.   Upon and after any Event of Default, after the applicable cure
period, if any, any or all of the Obligations shall become immediately due and
payable at the option of the Collateral Agent, for the benefit of the Lenders,
and the Collateral Agent may dispose of Collateral as provided below.  A default
by Debtor of any of its material obligations pursuant to this Agreement and any
of the Transaction Documents (as defined in the Subscription Agreement) shall be
an Event of Default hereunder and an “Event of Default” as defined in the Notes,
and Subscription Agreement.




10.

Disposition of Collateral.








7

12/2/2008, 2:20 PM













Upon and after any Event of Default which is then continuing,




10.1

The Collateral Agent may exercise its rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations.  In
addition to other rights and remedies provided for herein or otherwise available
to it, the Collateral Agent shall have all of the rights and remedies of a
lender on default under the Uniform Commercial Code then in effect in the State
of New York.




10.2

If any notice to Debtors of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtors agree is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtors of the time and place
of any sale of Collateral which Debtors hereby agree may be by private sale.
 The rights granted in this Section are in addition to any and all rights
available to Collateral Agent under the Uniform Commercial Code.




10.3

The Collateral Agent is authorized, at any such sale, if the Collateral Agent
deems it advisable to do so, in order to comply with any applicable securities
laws, to restrict the prospective bidders or purchasers to persons who will
represent and agree, among other things, that they are purchasing the Collateral
for their own account for investment, and not with a view to the distribution or
resale thereof, or otherwise to restrict such sale in such other manner as the
Collateral Agent deems advisable to ensure such compliance.  Sales made subject
to such restrictions shall be deemed to have been made in a commercially
reasonable manner.




10.4

All proceeds received by the Collateral Agent for the benefit of the Lenders in
respect of any sale, collection or other enforcement or disposition of
Collateral, shall be applied (after deduction of any amounts payable to the
Collateral Agent pursuant to Paragraph 12.1 hereof) against the Obligations pro
rata among the Lenders in proportion to their interests in the Obligations.
  Upon payment in full of all Obligations, Debtors shall be entitled to the
return of all Collateral, including cash, which has not been used or applied
toward the payment of Obligations or used or applied to any and all costs or
expenses of the Collateral Agent incurred in connection with the liquidation of
the Collateral (unless another person is legally entitled thereto).  Any
assignment of Collateral by the Collateral Agent to Debtors shall be without
representation or warranty of any nature whatsoever and wholly without recourse.
 To the extent allowed by law, each Lender may purchase the Collateral and pay
for such purchase by offsetting up to such Lender’s pro rata portion of the
purchase price with sums owed to such Lender by Debtors arising under the
Obligations or any other source.




10.5

Rights of Lender to Appoint Receiver.   Without limiting, and in addition to,
any other rights, options and remedies Lenders have under the Transaction
Documents, the UCC, at law or in equity, or otherwise, upon the occurrence and
continuation of an Event of Default, Lenders shall have the right to apply for
and have a receiver appointed by a court of competent jurisdiction.  Debtors
expressly agrees that such a receiver will be able to manage, protect and
preserve the Collateral and continue the operation of the business of Debtors to
the extent necessary to collect all revenues and profits thereof and to apply
the same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, until a sale or other disposition of
such Collateral shall be finally made and consummated.  Debtors waive any right
to require a bond to be posted by or on behalf of any such receiver.




11.

Waiver of Automatic Stay.   Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription





8

12/2/2008, 2:20 PM













Agreement and any other agreement to which the Debtor, Lenders or Collateral
Agent are parties, (collectively “Loan Documents”) and/or applicable law, an
order from the court granting immediate relief from the automatic stay pursuant
to 11 U.S.C. Section 362 to permit the Collateral Agent to exercise all of its
rights and remedies pursuant to the Loan Documents and/or applicable law.
 DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C.
SECTION 362.  FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS AND/OR APPLICABLE LAW.   Debtor hereby consents to any motion for
relief from stay which may be filed by the Collateral Agent in any bankruptcy or
insolvency proceeding initiated by or against Debtor, and further agrees not to
file any opposition to any motion for relief from stay filed by the Collateral
Agent.  Debtor represents, acknowledges and agrees that this provision is a
specific and material aspect of this Agreement, and that the Collateral Agent
would not agree to the terms of this Agreement if this waiver were not a part of
this Agreement.  Debtor further represents, acknowledges and agrees that this
waiver is knowingly, intelligently and voluntarily made, that neither the
Collateral Agent nor any person acting on behalf of the Collateral Agent has
made any representations to induce this waiver, that Debtor has been represented
(or has had the opportunity to be represented) in the signing of this Agreement
and in the making of this waiver by independent legal counsel selected by Debtor
and that Debtor has had the opportunity to discuss this waiver with counsel.
  Debtor further agrees that any bankruptcy or insolvency proceeding initiated
by Debtor will only be brought in the Federal Court within the Southern District
of New York.




12.

Miscellaneous.




12.1

Expenses.  Debtors shall pay to the Collateral Agent, on demand, the amount of
any and all reasonable expenses, including, without limitation, attorneys’ fees,
legal expenses and brokers’ fees, which the Collateral Agent may incur in
connection with (a) sale, collection or other enforcement or disposition of
Collateral; (b) exercise or enforcement of any the rights, remedies or powers of
the Collateral Agent hereunder or with respect to any or all of the Obligations
upon breach or threatened breach; or (c) failure by Debtors to perform and
observe any agreements of Debtors contained herein which are performed by the
Collateral Agent.




12.2

Waivers, Amendment and Remedies.  No course of dealing by the Collateral Agent
and no failure by the Collateral Agent to exercise, or delay by the Collateral
Agent in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power of the Collateral Agent.  No amendment, modification or waiver of any
provision of this Agreement and no consent to any departure by Debtors
therefrom, shall, in any event, be effective unless contained in a writing
signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.




12.3

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:





9

12/2/2008, 2:20 PM
















To Debtors:

Wizzard Software Corporation

5001 Baum Boulevard, Suite 770

Pittsburgh, PA 15213

Attn: Christopher J. Spencer, President and CEO

Fax: (412) 621-2625




With an additional copy by fax only to:




Burningham & Burningham

455 East 500 South, Suite 205

Salt Lake City, Utah 84111

Attn: Branden T. Burningham, Esq.

Fax: (801) 355-7126




To Lenders:

To the addresses and telecopier numbers set forth

on Schedule A







To the Collateral Agent:

Barbara R. Mittman, Esq.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575







If to Debtor, Lender or Collateral Agent,

with a copy by telecopier only to:




Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: (212) 697-3575




Any party may change its address by written notice in accordance with this
paragraph.




12.4

Term; Binding Effect.  This Agreement shall (a) remain in full force and effect
until payment and satisfaction in full of all of the Obligations; (b) be binding
upon each Debtor, and its successors and permitted assigns; and (c) inure to the
benefit of the Collateral Agent, for the benefit of the Lenders and their
respective successors and assigns.  




12.5

Captions.  The captions of Paragraphs, Articles and Sections in this Agreement
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.




12.6

Governing Law; Venue; Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction , except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction.  Any legal action
or proceeding against a Debtor with respect to this Agreement must be brought
only in the courts in the State of New York or of the United States for the
Southern District





10

12/2/2008, 2:20 PM













of New York, and, by execution and delivery of this Agreement, each Debtor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Each Debtor
hereby irrevocably waives any objection which they may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement brought in the aforesaid courts and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.  If any provision of this Agreement, or the
application thereof to any person or circumstance, is held invalid, such
invalidity shall not affect any other provisions which can be given effect
without the invalid provision or application, and to this end the provisions
hereof shall be severable and the remaining, valid provisions shall remain of
full force and effect.




12.7

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all other agreements and understandings, oral or written, with
respect to the matters contained herein.




12.8

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.




13.

Intercreditor Terms.   As between the Lenders, any distribution under paragraph
10.4 shall be made proportionately based upon the remaining principal amount
(plus accrued and unpaid interest) to each as to the total amount then owed to
the Lenders as a whole.  The rights of each Lender hereunder are pari passu to
the rights of the other Lenders hereunder.  Any recovery hereunder shall be
shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.  




14.

Termination; Release.  When the Obligations have been indefeasibly paid and
performed in full or all outstanding Convertible Notes have been converted to
common stock pursuant to the terms of the Convertible Notes and the Subscription
Agreements, this Agreement shall terminated, and the Collateral Agent, at the
request and sole expense of the Debtors, will execute and deliver to the Debtors
the proper instruments (including UCC termination statements) acknowledging the
termination of the Security Agreement, and duly assign, transfer and deliver to
the Debtors, without recourse, representation or warranty of any kind
whatsoever, such of the Collateral, including, without limitation, Securities
and any Additional Collateral, as may be in the possession of the Collateral
Agent.




15.

Collateral Agent.




15.1

Collateral Agent Powers.  The powers conferred on the Collateral Agent hereunder
are solely to protect its interest (on behalf of the Lenders) in the Collateral
and shall not impose any duty on it to exercise any such powers.




15.2

Reasonable Care.  The Collateral Agent is required to exercise reasonable care
in the custody and preservation of any Collateral in its possession; provided,
however, that the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any of the Collateral if it takes such
action for that purposes as any owner thereof reasonably requests in writing at
times other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Collateral Agent, to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.








11

12/2/2008, 2:20 PM
















[THIS SPACE INTENTIONALLY LEFT BLANK]








12

12/2/2008, 2:20 PM













IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.




“DEBTOR”

“THE COLLATERAL AGENT”

WIZZARD SOFTWARE CORPORATION

BARBARA R. MITTMAN

a Colorado corporation










By: /s/ Christopher J. Spencer

/s/ Barbara R. Mittman




Its: President







“SUBSIDIARY”

INTERIM HEALTHCARE OF WYOMING, INC.

a Wyoming corporation










By: /s/ Chrristopher J. Spencer




Its: President




















































This Security Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.








13

12/2/2008, 2:20 PM













SCHEDULE A TO SECURITY AGREEMENT







LENDER

NOTE PRINCIPAL AMOUNT

ISSUE DATE

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

$200,000.00

 

MILL CITY VENTURES, LP

900 IDS Center

Minneapolis, MN 55402

$500,000.00

 

ISLE CAPITAL, LLC

900 IDS Center

80 South 8th Street

Minneapolis, MN 55402

$300,000.00

 

TOTAL

$1,000,000.00

 











14

12/2/2008, 2:20 PM













ANNEX I

TO

SECURITY AGREEMENT

PLEDGE AMENDMENT

This Pledge Amendment, dated _________ __ 200_, is delivered pursuant to Section
4.3 of the Security Agreement referred to below.  The undersigned hereby agrees
that this Pledge Amendment may be attached to the Security Agreement, dated
November ___, 2008, as it may heretofore have been or hereafter may be amended,
restated, supplemented or otherwise modified from time to time and that the
shares listed on this Pledge Amendment shall be hereby pledged and assigned to
Collateral Agent and become part of the Collateral referred to in such Security
Agreement and shall secure all of the Obligations referred to in such Security
Agreement.




Subsidiary

Shares Issued

% Owned




Interim Healthcare of Wyoming, Inc.

 

 










WIZZARD SOFTWARE CORPORATION













By:

/s/ Christopher J. Spencer








15

12/2/2008, 2:20 PM





